DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant amended claim 1 to specify the hardy bacteria as pathogenic bacteria “that are generally resistant to standard lysis or nucleic extraction techniques”.

Election/Restrictions
Claims 14-16, 19-22, 25-26, 29-30, and 40-50 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Accordingly, claims 1-5, 8-11, and 32-39 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/17/2021 is in compliance with the provisions of 37 C.F.R. 1.97 and all references have been fully considered.

Claim Objections
Claim 1 is objected to because of the following informality: “nucleic extraction techniques” is missing the word “acid” after “nucleic”. Appropriate correction is required.
Claims 1, 35, and 39 are objected to since a hyphen is missing in “nonionic”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

RE: Rejection of claims 1-5, 8-11, and 32-39 under 35 U.S.C. 112(a) for not being fully enabled
	Applicant contends that Drocourt does not teach that all of the listed bacteria are hardy bacteria. It is also argued that Stark cannot be relied on to predict the effect of the claimed method’s stabilization composition at ambient temperature since this prior art employs harsh extraction techniques at 70[Symbol font/0xB0]C. Similarly, Applicant argues that Mock cannot serve as evidence of unpredictability of the claimed method’s ability to preserve viable hardy bacteria since Bacillus anthracis spores are killed/inactivated before proteins are extracted. 
Hence, the rejections are traversed for the following reasons: (i) the hardy bacteria being preserved in the claimed method are defined as referring to pathogenic Mycobacterium and/or Bacillus bacteria that are generally resistant to standard lysis or nucleic extraction techniques; (ii) the chelating agent is limited to the recited substances; (iii) the denaturing agent is specified to be an anionic detergent or a non-ionic detergent; and (iv) the inorganic salt is limited to lithium chloride, lithium bromide, lithium iodide, and/or lithium acetate. 
et al., it is conceded that these prior art do not reflect the predictability of the claimed invention since they involve treatments performed at non-ambient temperature or non-viable bacteria. It is also conceded that Drocourt et al. does not explicitly state that all the listed bacteria are hardy bacteria. However, the term “hardy bacteria” is now specified in the claims to be pathogenic bacteria that are “generally resistant” to standard lysis or nucleic extraction techniques, which is unclear with regards to what species of Mycobacterium and Bacillus are included (see rejection under 35 U.S.C. 112(a) below).
As set forth in the last office action, the claims are deemed not fully enabled because Applicant has only demonstrated the effectiveness of the stabilization composition on preserving the viability of Mycobacterium tuberculosis and Bacillus anthracis. Moreover, working Example 12 shows that Bacillus thuringiensis and Bacillus subtilis lost viability after 15 minutes of incubation with the stabilization composition (Table 18, p. 68-69; par. 00259]). The different results observed on the three Bacillus species indicate that the effect of the stabilization composition is unpredictable. Since there are numerous species of Mycobacterium and Bacillus having distinct properties, a person with ordinary skill in the art would not be able to extend the results of the working examples involving M. tuberculosis and B. anthracis to all other species of Mycobacterium and Bacillus.
Although the denaturing agent, inorganic salt, and chelating agent are limited to substances recited in the claims as correctly pointed out by the Applicant and are recognized in the art as alternatives that share same functional properties, their M. tuberculosis and B. anthracis. A myriad of other combinations of the components and concentrations are covered by the claims, as currently written, but their effectiveness cannot be readily predicted. A working example demonstrating the effectiveness of a single combination of components and a single concentration is not considered a representative example for claiming an entire genus (i.e., all combinations of components, all concentrations) in preserving all viable hardy bacteria comprising one or more species of Mycobacterium and/or Bacillus. According to MPEP § 2164.02, “For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation”.
Thus based on the broadness of the claims, unpredictability of the claimed invention, and insufficient amount of working examples, a person with ordinary skill in the art cannot practice the claimed method without performing substantial experimentation. The rejections of record have therefore been maintained.



Maintained rejections
Claims 1-5, 8-11, and 32-39 are rejected under 35 U.S.C. 112(a) because the specification is not fully enabled. While the it is enabled for preserving Mycobacterium tuberculosis in a biological sample at ambient temperature utilizing BD2 buffer; Variants I and 2 of BD2; or BD4, and preserving Bacillus anthracis spores in a biological sample at ambient temperature in BD2 buffer, it does not reasonably provide enablement for preserving any pathogenic bacteria comprising one or more species of Mycobacterium and/or one or more species of Bacillus utilizing the vast genus of stabilization compositions recited by the instant claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) sets forth factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
The breadth of the claims;
The nature of the invention;
The state of the prior art;
The level of one of ordinary skill;
The level of predictability in the art;
The amount of direction provided by the inventor;
The existence of working examples; and


Here, the instant claims, as amended, are broadly drawn to:
A method for preserving viable hardy bacteria in a biological sample at ambient temperature, comprising contacting the biological sample with a stabilization composition to form a mixture, and storing the mixture at ambient temperature, wherein the stabilization composition comprises a chelating agent, a denaturing agent, an inorganic salt and has a pH between 6 and 11, wherein the hardy bacteria are pathogenic bacteria comprising one or more species of Mycobacterium and/or one or more species of Bacillus, the denaturing agent is an anionic detergent or a nonionic detergent, the inorganic salt comprises lithium chloride, lithium bromide, lithium iodide, lithium acetate, or any combination thereof, the chelating agent is ethylene glycol tetraacetic acid (EGTA), (2-Hydroxyethyl)ethylenediaminetriacetic acid (HEDTA), diethylene triamine pentaacetic acid (DTPA), nitrilotriacetic acid (NTA), ethylenediaminetriacetic acid (EDTA), cyclohexanediaminetetraacetic acid (CDT A), N,N-bis( carboxymethyl)glycine, citrate anhydrous, sodium citrate, calcium citrate, ammonium citrate, ammonium bicitrate, citric acid, diammonium citrate, ferric ammonium citrate, lithium citrate, or any combination thereof; and the stabilizing composition does not comprise a reducing agent, wherein storing the mixture at ambient temperature comprises storing the mixture at a temperature within the range of from 4°C to 40°C, wherein the stabilization composition preserves, in a viable state, hardy bacteria in the biological sample and reduces or eliminates other microbial growth in the sample.

The level of skill in the art is extremely high, and would include, e.g., Ph.D. level scientists.
The instant claims, as amended, are drawn to preserving a vast, diverse number of bacteria encompassing the entire genera of Mycobacterium and Bacillus utilizing nebulous stabilization compositions. In contrast, the instant specification only exemplifies and reduces to practice preservation of Mycobacterium tuberculosis Bacillus anthracis spores in BD2 buffer. (Example 8).
The instant specification offers no reasonable guidance or direction for preserving the vast genus of claimed bacteria in a biological sample utilizing the innumerable permutations of claimed stabilization compositions. In view of the forgoing, a vast and unreasonable quantity of experimentation be would needed to use the invention based on the content of the disclosure. 
Taken together, specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention  commensurate in scope with these claims.

New rejections
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-5, 8-11, and 32-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “generally” in claim 1 is a relative term which renders the claim indefinite. It is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Mycobacterium or Bacillus species/strain does not exhibit resistance to either technique, what feature(s) would have to be exhibited in order to be considered “hardy bacteria”? Without any definition from the applicant, it cannot be determined which Mycobacterium or Bacillus species/strains are encompassed by the relative term. In the interest of compact prosecution, “generally resistant” is interpreted to mean “Mycobacterium and/or Bacillus species that are resistant to standard lysis or nucleic acid extraction techniques”.

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651